Citation Nr: 0500087	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for malignant melanoma. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tinea pedis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from March 1985 to February 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issues of service connection for tinnitus and tinea pedis 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

Malignant melanoma did not have onset in service or until 
many years after service, and melanoma is unrelated to sun 
exposure during service. 


CONCLUSION OF LAW

Malignant melanoma was not incurred in or aggravated by 
service and service connection may not be presumed.  38 
U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  


Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the VCAA notice by letter in 
February 2002, which was after the adjudication of the claims 
in September 2001.  Nevertheless, the Board finds that any 
defect with respect to the timing of the VCAA notice was 
harmless error for the reasons specified below.  

First, the Board finds that the record is complete as to 
evidence of current disability, evidence of an injury, 
disease, or event in service, resulting in an injury or 
disease, and evidence of a nexus between the current 
disability and service.  In addition, the RO has afforded the 
veteran an examination and obtained a medical opinion.  
Moreover, there is no suggestion or argument that the veteran 
was prevented from submitting evidence or argument in support 
of his claim.  In other words, there is no evidence missing 
from the record that must be part of the record for the 
veteran to prevail on the claim, leading to the conclusion 
that the timing of the notice was harmless.  VAOPGCPREC 7-
2004. 

Second, as to the content of the notice, in the February 2002 
letter, the RO notified the veteran of the type of evidence 
needed to substantiate the claim, namely, evidence of current 
disability and records of his private physician, relating the 
current disability to service.  In the statement of the case, 
the veteran was informed that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  He was also on notice to provide any evidence 
in his possession.  In each document, he was given 60 or 30 
days to reply, respectively. 

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Prinicipi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required. 

As for the 30 and 60 days for a response, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

For these reasons, further VCAA notice is not required. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.



Factual Background 

The veteran entered the Navy at age twenty.  The service 
medical records show that in August 1986 the veteran 
complained of changes in skin color, which were made worse 
with sun exposure.  The pertinent finding was diffuse, 
hypopigmentation of the trunk, chest, upper extremities, and 
back.  Mild redness of the shoulders on an area exposed to 
the sun was noted.  A biopsy of a skin specimen taken from 
the back was consistent with post-inflammatory pigmentary 
change.  On follow-up in September 1986, the veteran stated 
that he had stayed out of the sun and the skin color 
differences had decreased.  The assessment was post-
inflammatory hypopigmentation.  The veteran was instructed to 
limit sun exposure and to return if the lesions recurred.  On 
separation examination, there was no complaint or finding of 
any skin abnormality. 

After service, private medical records disclose that in 1996 
the veteran became aware of lesion in the left gluteal fold.  
In February 1997, a physician recommended removal of the 
lesion.  A biopsy in March 1997 revealed malignant melanoma, 
which was then excised.  

After surgery in 1997, the veteran was followed at a private 
clinic.  In July 1997, the clinical records disclose that the 
melanoma arose in the skin of the left interior gluteal fold.  
History included sun exposure as a child growing up in 
Florida.  There was no information of familial occurrence 
because the veteran was adopted.  The veteran was described 
as having light brown hair (white blonde as a youth) and blue 
eyes.  In 2001, the impressions included mildly expressed 
melanocytic dyplastic nevi, histologically confirmed. 

In statements in 2000, 2001, and 2002, P.A.C., M.D., 
expressed the opinion that the malignant melanoma was the 
result of repeated sun damage, especially sunburns, the 
veteran sustained in service and that the hypopigmentation, 
as well as, inflammation predisposed one to malignant skin 
changes.  The physician indicated that he first saw the 
veteran in 1997. 

On VA examination in January 2001, the examiner reported that 
the veteran served aboard a helicopter carrier, where he 
worked on the flight deck.  There was a history of repeated 
sunburns during service.  The physician referred to the 1986 
biopsy and the diagnosis of malignant melanoma in 1997.  In 
an addendum to the report and after review of the record, the 
physician expressed the opinion that the skin changes found 
on biopsy in 1986 were post-inflamnatory pigment changes and 
not malignant or pre-malignant changes.  The physician 
further stated that there was no evidence that the malignant 
melanoma found in 1997 was the same condition found on biopsy 
in 1986. 

Law and Regulations 

To establish service connection the facts must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Also, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Stated differently, to establish service connection, there 
must be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  
Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the veteran.  38 U.S.C.A. § 5107(b).

Analysis 

The record shows that malignant melanoma was first identified 
in March 1997 with the lesion first noted about a year 
earlier.  In either event, malignant melanoma was not shown 
to be present during service or during the one-year 
presumptive period following separation from service.  

Since malignant melanoma was first shown after service, the 
remaining question is whether the evidence, including that 
pertinent to service, establishes that the disease was 
otherwise incurred in service.  

The evidence in favor of the claim consists a private 
physician's opinion that malignant melanoma was caused by the 
veteran's repeated sunburns during service.  

The evidence against the claim consists of a VA's physician's 
opinion that the post-inflamnatory pigment changes in 1986 
were not malignant or pre-malignant changes and the malignant 
melanoma found in 1997 was not the same condition found on 
biopsy in 1986.  

While the precise cause of melanoma is not known, severe 
sunburn is considered a risk factor.  Other risk factors are 
dysplastic nevi, fair skin, and ultraviolet radiation from 
the sun.  In this case, there is evidence that the veteran 
has all of the mentioned risk factors.  The private physician 
however considered only sunburn as the cause of the malignant 
melanoma, relying necessarily on history related by the 
veteran.  Although the service medical records document a 
history of sun exposure, actual mild sunburn, involving the 
shoulders, was documented in 1986 on one occasion only and 
there is no evidence of repeated sunburns after 1986.  The 
Board therefore rejects the opinion of the private physician 
because the opinion relies on 


facts not established by the record, that is, evidence of 
severe sunburn, and the opinion does not address the fact 
that the melanoma arose in an area that is not generally 
exposed to the sun. 

As for the opinion of the VA physician, the Board finds the 
opinion more persuasive because it was based on a review of 
the record including the service medical records.  The 
conclusion in the opinion that the pigmentary changes in 
service were not malignant or pre-malignant is supported by 
the 1986 biopsy report.  The conclusion that there was no 
evidence that the melanoma in 1997 was the same as the 
condition in 1986 is supported again by the 1986 biopsy 
report and the fact that the melanoma arose from area not 
generally exposed to the sun.

For these reasons, the Board places greater weight on the 
VA's physician's opinion that the in-service pigmentary 
changes were unrelated to post-service malignant melanoma. 

As for the veteran's statements and testimony, to the extent 
that he relates the malignant melanoma to the events in 
service, he is not competent to offer an opinion on a matter 
requiring medical expertise and the statements and testimony 
do not constitute medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for malignant melanoma is denied.  




REMAND

Service records show that in 1985 the veteran suffered an 
episode of barotitis media following an altitude chamber 
exercise.  After which, the veteran served 31/2 years aboard a 
helicopter carrier, where he worked on the flight deck. 

After service on VA examination in January 2001, the examiner 
stated that it was not possible to relate the current 
complaint of tinnitus to the 1985 barotrauma.  The 
relationship between the current complaint of tinnitus and 
exposure to noise on the flight deck was not addressed. 

Service records also show that the veteran was treated for 
tinea pedis.  After service, the veteran was treated for 
tinea pedis in September 1998 and May 2001.  On VA 
examination in January 2001, the pertinent finding was a KOH 
positive rash on the feet.  The impression was dermtophytosis 
pedis. 

It is not clear from the record, but after service the 
veteran may have served in the Naval Reserve or the National 
Guard. 

As the evidence of record is insufficient to decide the 
claims, further evidentiary development is needed.  Therefore 
in accordance with 38 C.F.R. § 3.159 the case is REMANDED for 
the following action. 

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, 
notify the veteran:

a.  To substantiate the claims he 
should submit medical evidence or a 
medical opinion that he currently 
has tinnitus and tinea pedis that 
are related to an injury or event in 
service.  

b.  If he has evidence to 
substantiate his claims, not already 
of record that is in the custody of 
VA he should identify the facility 
so that the RO can obtain the 
records.  

c.  If he has evidence to 
substantiate his claims, not already 
of record, such as records of 
private medical care, he should 
submit the records himself or with 
his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf. 

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claims. 

2.  Ask to veteran to clarify whether the 
served in the Naval Reserve or National 
Guard after service.  If he did, obtain 
the medical records from his unit.

3.  Schedule the veteran for a VA ear 
examination to determine whether the 
veteran has recurrent tinnitus.  If 
tinnitus is found, the examiner is asked 
to express an opinion on the following:  

Whether it is at least as likely as 
not that the current tinnitus is 
etiologically related to the history 
of noise exposure associated with 
flight deck operations aboard a 
helicopter carrier? 

In formulating the medical 
opinion, the examiner is asked 
to consider that the term "at 
least as likely as not" does 
not mean "within the realm of 
possibility, rather it means 
that the weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find 
against causation. 

The claims folder should be provided 
to the examiner for review. 

4.  Schedule the veteran for a VA 
examination to determine whether his 
current foot condition.  If a foot 
condition is found, the examiner is asked 
to express an opinion on the following:  

Whether it is at least as likely as 
not that the current foot condition 
is etiologically related to tinea 
pedis documented during service? 

In formulating the medical 
opinion, the examiner is asked 
to consider that the term "at 
least as likely as not" does 
not mean "within the realm of 
possibility, rather it means 
that the weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find 
against causation. 

The claims folder should be provided 
to the examiner for review. 

5.  After completion of the above, 
adjudicate the claims.  If any claim is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
	GEORGE E. GUIDO, JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


